Citation Nr: 0727093	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-36 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for right ear hearing loss.  

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for bronchitis, claimed as breathing difficulty.  

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a skin rash.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1964 to 
September 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania, which 
denied service connection for post-traumatic stress disorder 
(PTSD) and found that new and material evidence had not been 
submitted sufficient to reopen claims of entitlement to 
service connection for right ear hearing loss, bronchitis, 
and a skin rash.  

A May 2006 rating decision granted service connection for 
post-traumatic stress disorder (PTSD).  This rating decision 
constitutes a full grant of the benefit sought on appeal in 
regard to the claim of entitlement to service connection for 
PTSD.  Therefore, this issue is not before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence, evidence that is both new and 
material.  The Court noted that the terms "new" and 
"material" have specific, technical meanings that are not 
commonly known to VA claimants.  The Court indicated that 
because these requirements define particular types of 
evidence, when providing the notice required by the VCAA, it 
is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of evidence that must be presented, 
including notice as to the elements of the claim that were 
not demonstrated at the time of the prior denial.  

The veteran filed his application to reopen claims for 
service connection for right ear hearing loss, bronchitis, 
and a skin rash in March 2001.  The regulation defining new 
and material evidence was amended effective August 29, 2001.  
Since the claim to reopen was filed prior to August 29, 2001, 
the older definition of new and material evidence is 
applicable.  

For claims filed prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

The RO sent the veteran a VCAA notice letter in May 2001.  
While this letter informed the veteran of the information and 
evidence required to substantiate the underlying claims for 
service connection, it did not provide notice of the need to 
submit new and material evidence, nor did it include a 
definition of these terms.  As such, VA has not satisfied the 
notification requirements of the VCAA as interpreted in Kent.  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

The veteran reported in a June 1998 statement that he 
received a Social Security Award.  A January 2003 VA 
treatment note indicates that the veteran's income was $800 
from Social Security disability.  The actual decision by the 
SSA, and the medical records on which that decision was 
based, are not of record.  These records are potentially 
pertinent to the claims on appeal.  VA is required to obtain 
the SSA records prior to deciding the veteran's claims.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992)); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).  

VA also has a duty to obtain relevant records of treatment 
reported by private physicians.  Massey v. Brown, 7 Vet. App. 
204 (1994).  A VA treatment record from April 1999 notes that 
the veteran had been back and forth from HUP.  VA treatment 
in May 1999 noted that the veteran had just seen dermatology 
at HUP for evaluation of his persistent skin infections.  VA 
treatment from January 2003 further notes that the veteran 
was in counseling at the Hospital of the University of 
Pennsylvania.  

Records of treatment from the Hospital of the University of 
Pennsylvania have not been associated with the claims file, 
and may be pertinent to the claims on appeal.  Thus, attempts 
should be made to associate with the claims file treatment 
reports from this facility.  

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a VCAA notice letter 
in accordance with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2006), specifically informing him of the 
information and evidence required to 
substantiate his application to reopen 
claims of entitlement to service 
connection for right ear hearing loss, 
bronchitis, and a skin rash, what 
evidence he is responsible for obtaining, 
what evidence VA will undertake to 
obtain, and notify him to provide all 
pertinent evidence in his possession.  

This letter must include information 
regarding new and material evidence as 
defined prior to the August 29, 2001 
revision.  38 C.F.R. § 3.156(a) (2001).  

2.  Obtain from the Social Security 
Administration any records not currently 
associated with the claims file which are 
pertinent to the claims on appeal, 
including any decisions and the medical 
records relied upon in those decisions.   

3.  Take the necessary steps to obtain 
copies of all records regarding treatment 
for right ear hearing loss, bronchitis, 
or a skin rash from the Hospital of the 
University of Pennsylvania.  

4.  After ensuring the development is 
complete, re-adjudicate the claims.  If 
any claim is not fully granted, issue a 
supplemental statement of the case before 
returning the claims to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006 ).

